Citation Nr: 1809222	
Decision Date: 02/13/18    Archive Date: 02/23/18

DOCKET NO.  10-36 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for diabetes mellitus, type 2, to include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney 


ATTORNEY FOR THE BOARD

W. Ripplinger, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1972 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

This claim was first before the Board in July 2012.  At that time, it was remanded in order for the Veteran to provide more specific information about his exposure to herbicide agents during service.  In an April 2014 Board decision, the claim was denied on the basis that the record did not reflect in-service exposure to herbicide agents.  However, a September 2015 memorandum decision by the United States Court of Appeals for Veterans Claims (Court) vacated the Board's decision, and remanded the claim for the Board to obtain deck logs from the U.S.S. Mount Hood pertinent to the Veteran's claim.  

Pursuant to this memorandum decision, in a the Board remanded the claim in September 2016 in order to obtain the relevant deck logs from the ship, associate private treatment records with the claims file, and obtain records from the Social Security Administration.  The claim was again remanded in August 2017 to request private treatment information and obtain deck logs.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required before a decision may be made on this claim.  The Veteran contends that he was exposed to herbicide agents, such as Agent Orange, during service.  Specifically, in his September 2010 substantive appeal, the Veteran indicated that he was exposed to herbicide agents while "loading and unloading them while serving on board the [U.S.S. Mount Hood]."  In an October 2010 statement, the Veteran noted that he was on a work detail charged with separating damaged containers of herbicide agents from a load that shifted in a railcar.  A September 2012 statement from the Veteran reported that the railcar in question was located at Naval Weapons Station in Concord, California, on tracks that were next to the pier where the U.S.S. Mount Hood was docked.

To verify the Veteran's statements, the August 2017 Board remand requested deck logs from the National Archives and Records Administration (NARA) for the period March 1974 to February 1975, the period in which the Veteran ostensibly served on the U.S.S. Mount Hood.  The Board now notes, however, that the Veteran was an unauthorized absentee from July 13, 1974, to February 19, 1975.  Thus, the period in which the Veteran served on the U.S.S. Mount Hood did not extend to February 1975 but rather ended on July 13, 1974.  

In an October 2017 correspondence, NARA informed VA that the U.S.S. Mount Hood was in Concord, California, only once during the period from March 1974 to July 13, 1974: from March 29, 1974, to June 24, 1974.  Thus, on remand, NARA should provide deck logs from this period.

Accordingly, the case is REMANDED for the following action:

1.  Contact the United States National Archives and Records Administration and obtain the deck logs from the U.S.S. Mount Hood from March 29, 1974, to June 24, 1974.  If a search must be done in 60-day increments, such search should be done in the required increments for the entire timeframe.  

If the actual deck logs cannot be obtained, it should be explained why this is so and the Veteran should be informed of the results.

2.  Review the record to ensure that all of the foregoing development has been completed, and arrange for any additional development indicated.  If the benefit is not fully granted, issue a supplemental statement of the case and provide the appellant and his attorney an appropriate period of time to respond. The case is to then be returned to the Board for further appellate review.
	
The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




